Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County (Rotker, J.), imposed November 4, 1993, the sentence being an indeterminate term of 6 to 12 years imprisonment, upon his conviction of manslaughter in the first degree, upon his plea of guilty.
Ordered that the sentence is reversed, on the law, and the matter is remitted to the Supreme Court, Queens County, for resentencing.
Due to the ambiguity in the record as to whether or not the court believed itself to be constrained by Penal Law § 70.25 (2-b) to direct that the sentence on this conviction run consecutively to a sentence imposed upon the defendant’s prior conviction of a weapons possession charge, we remit the matter for resentencing to permit the court to exercise its discretion (see, People v Stone, 150 AD2d 815; People v Sivels, 142 AD2d 617, 618). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.